Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered October 6, 1999, convicting him of criminal possession of a controlled substance in the first degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Kron, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The customs official’s inspection of the defendant’s luggage and other belongings at the airport upon the defendant’s arrival from the Dominican Republic was routine in nature and constitutionally permissible (see People v Luna, 73 NY2d 173; People v Materon, 107 AD2d 408; United States v Soto-Teran, 44 F Supp 2d 185, affd 159 F3d 1349). Accordingly, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the cocaine. Further, we agree with the hearing court’s determination that the defendant knowingly waived his Miranda rights (see Miranda v Arizona, 384 US 436) and voluntarily made statements to the police.
The defendant’s remaining contentions, including those contained in his supplemental pro se brief, are without merit. Santucci, J.P., Florio, Smith and Schmidt, JJ., concur.